Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1762285, filed on 06/15/2020.
Drawings
4.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Note: Although the drawings do appear on the PGPUB, the case docket does not appear to show a drawing sheet; and a new copy is being requested so that it can be documented on the case docket.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 08/25/2020 has been considered by the examiner.
Oath/Declaration
6.	Oath/Declaration as file 09/17/2020 is noted by the Examiner.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim 1  recites the limitation "…and a base the cover being fixed to a mechanical link configured to connect the detection head to the handle…" in lines 3-4 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. There has been no prior disclosure of a “handle” in claim 1 before the point in question.
9.	Claims 2-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for being dependent on claim 1.
10.	Please make the proper corrections.
Allowable Subject Matter
11.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
12.	The following is an examiner’s statement of reasons for allowance:
13.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…an inductive sensor comprising a transmitting coil and receiving coil which are distinct from each other, the transmitting coil and the receiving coil each forming a loop; and a ground-penetrating radar, comprising a transmitting antenna housed in a center of the loop of one of the transmitting coil and the receiving coil and a receiving antenna housed in a center of the loop of another of the transmitting coil and the receiving coil, wherein the inductive sensor and the ground-penetrating radar are fixedly mounted in the enclosure, the ground-penetrating radar being positioned in the enclosure so as to extend between the inductive sensor and the base.”
14.	Claims 2-17 are also allowed as they further limit allowed claim 1.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manneschi US 2020/0393557 - The detector (1) has a detection head comprising an inductive sensor mounted on a platform (11) and including a transmitter coil (12) and a separate receiver coil (13). 
Manneschi US 2021/0080608 - The method involves moving a dual detector (1) along a scanning direction that defines a scanning axis, where a detection head (10) of the detector comprises an inductive sensor with a transmitting coil (12) and a receiver coil (13).
Kwag et al. US 2011/0039142 - The battery pack has several batteries (150) and ribs (120) that are located inside a holder case (100).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867